9. 2006 discharge: EU general budget, section III - Commission (
- Before the vote on Amendment 4:
rapporteur. - Mr President, there is an oral compromise amendment to replace Amendments 4 and 2. It reads as follows: 'Welcomes the commitment by the Commission to give a monthly report in the Committee in charge on the implementation of the 2006 discharge follow-up, where every month one Commissioner in charge will present the development in his of her area of responsibility, covering national declarations and annual summaries, external actions and implementation of the action plan to strengthen the Community's supervisory role under shared management of structural actions;'.
(Parliament agreed to accept the oral amendment)